Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10-13, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fosbinder (US 2006/0157459).

Fosbinder discloses regarding claim 1, an engine 150, a generator 152 which provides power from the engine to a welding power output 154 and a non-welding power output 156, a controller 162 which monitors the welding power output and the engine speed/output (See abstract, Paragraph [0009], and adjusts the load being delivered to the auxiliary, or non-welding power, output. (See Paragraphs [0024]-[0026] and claim 1) Regarding claim 2, the reduction would be based on a threshold of the welding power and engine speed. If the voltage required for the load of the welding power is increased above a threshold, the power to the auxiliary output would be reduced until the engine is up to the proper speed. The threshold would be a rolling value. Fosbinder discloses regarding claim 12, an engine 150, a generator 152 which provides power from the engine to a welding power output 154 and a non-welding power output 156, a controller 162 which monitors the welding power output and the engine speed/output (See abstract, Paragraph [0009], and adjusts the load being delivered to the auxiliary, or could be separated to provide different output. The generator could also be setup to provide the power via the same field winding. (See paragraph [0030]) Regarding claim 11, Fig 4 shows the welding power and non-welding outputs being isolated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 5, 14, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosbinder (US 2006/0157459) in view of Ulrich et al (US 6,707,001).

The teachings of Fosbinder have been discussed above. Fosbinder fails to disclose overvoltage protection to disable the welding type power when the voltage exceeds a threshold. Ulrich discloses overvoltage protection for a welding type device. The welding voltage is monitored, if the voltage is equal to or greater than a trip voltage (threshold) and disables power to the welding device if the threshold is exceeded. (See Column 2) It would have been obvious to adapt Fosbinder in view of Ulrich to provide overvoltage protection to disable the welding type power for preventing uncontrollable heat generation which would have undesirable affects to the device and workpiece. Regarding claim 5, as the voltage is monitored the device must contain a voltage sensor and provide a voltage measurement to the controller.

Claims 6, 7, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fosbinder (US 2006/0157459) in view of Beeson et al (US 2007/0045259).

The teachings of Fosbinder have been discussed above. Fosbinder fails to specifically disclose the voltage of the generator is by increasing or decreasing the field current of the generator. Beeson discloses an engine driven generator 104 for a welding type device having a controller 110 for controlling the field current of the generator for increasing or decreasing the voltage output. (See Paragraph [0053] and [0071]) It would have been obvious to adapt Fosbinder in view of Beeson to use . 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/24/2022